DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/11/2020 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/21 was received by the Examiner before the issuance/mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 37-38 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 recites “the front surfaces have a first vertical dimension”. This limitation is already recited in amended claim 1 and leads to ambiguity. The Examiner has ignored it.
Claims 37, 38, 42 and 43 each recites “the vertical spaces”. There are lacks of antecedent basis for those limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 34-35 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0294980, cited on latest IDS).

comprising a first vertical dimension (vertical thickness) facing the channel material, and having upper and lower surfaces extending back from the front surfaces; high-k dielectric material 19a ([0056]) arranged in vertically-stacked first segments; the high-k dielectric material being along the front surfaces of the conductive levels and not being along the upper and lower surfaces of the conductive levels; charge-blocking material 21a ([0056]) arranged in vertically-stacked second segments; the second segments being adjacent the first segments; charge-storage material 23a ([0056]) arranged in vertically-stacked third segments; the third segments comprising a vertical dimension (vertical thickness) which is greater than or about equal to the first vertical dimension and being adjacent the second segments; and gate-dielectric material 25 ([0056]) adjacent the charge-storage material, and being between the charge-storage material and the channel material.

b.	Re claim 2, the first segments have a second vertical dimension which is greater than or about equal to the first vertical dimension (explicit on fig. 3).

c.	Re claim 3, the first segments have a second vertical dimension which is greater than the first vertical dimension (explicit on fig. 3).


e.	Re claim 8, each of the third segments has a rounded configuration (this is implicit since each of them circle or surround AP, noting that AP is cylindrical as per figs. 2-3).

f.	Re claim 9, the conductive levels comprise two or more conductive materials ([0065]).

g.	Re claim 10, the high-k dielectric material is directly against one of said two or more conductive materials (see figs. 14&23).

h.	Re claim 34, the charge blocking material comprises a single layer of material (explicit on the figures).

i.	Re claim 35, the gate-dielectric material comprises a single layer of material (explicit on the figures).

j.	Re claim 37, vertical spaces between respective vertically-stacked third segments is filled with insulative material (air in the air gap AG).

.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2019/0051656, previously cited but not used).

Re claim 11, Carlson disclose a NAND memory array, comprising: a vertical stack of alternating insulative levels (5221 to 522-3; see fig. 5 and related text; see [0078] and remaining of disclosure for more details) and conductive levels (515-1 to 515-3; [0073]); the conductive levels including (i.e. being) control gate regions; high-k dielectric material (510-1 to 510-3; see [0073]) adjacent the control gate regions and being configured as an arrangement of first vertically-extending linear segments which are vertically spaced from one another; charge-blocking material (509-1 to 509-3; [0073]) adjacent the high-k dielectric material and being configured as an arrangement of second vertically-extending linear segments which are vertically spaced from one another; charge-storage material (505-1 to 505-3; [0072]) adjacent the charge-blocking material and being configured as an arrangement of third vertically-extending linear segments which are vertically spaced from one another; gate-dielectric material (507-1 to 507-3; [0070]-[0071]) adjacent the charge-storage material; and-channel material 503 ([0068]) extending vertically along the stack and being adjacent the gate-dielectric material; and wherein the third vertically-extending linear segments are at least as long as the second vertically-extending linear segments (explicit on fig. 5)
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carlson et al. (US 2019/0051656, previously cited but not used).

a.	Re claim 11, Carlson et al. disclose a NAND memory array, comprising: a vertical
stack of alternating insulative levels 215 and conductive levels 222 (see figs. 2A-B and related text; note that even if one level of each type is shown, the invention is about a memory array as shown in figs. 3-4 for example, and the “…” shown on figs. 2A-B is to represent the other levels 215 and 222 not shown, and as such, there is inherently a stack of alternating of levels 215 and 222 to implement the charge trap structure 201; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have implemented such a stack of alternating levels 215 and 222 in order to form a charge trap structure for the memory device being formed and as generally shown on fig. 4 for example); the conductive levels including (i.e. being) control gate regions; high-k dielectric material 210 ([0042]) adjacent the control gate regions and being configured as an arrangement of first vertically-extending linear segments which are vertically spaced from one another; charge-blocking material 209 adjacent the high-k dielectric material and being configured as an arrangement of second vertically-extending linear segments which are vertically spaced from one another; charge-storage material adjacent the charge-blocking material and being ([0031)configured as an arrangement of third vertically-extending linear segments which are vertically spaced from one another; gate-dielectric material 207 ([0031]) adjacent the charge-storage material; and-channel material 203 ([0031]) extending vertically ; and wherein the third vertically-extending linear segments are at least as long as the second vertically-extending linear segments (explicit on figs. 2A-B).

b.	Re claim 17, the conductive levels have a thickness (vertical thickness); and wherein the first vertically-extending linear segments have lengths about equal to said thickness (this is true on fig. 2B where the ghost portion 210-1 is disclosed to be removed, and even true for fig. 2A if portion 201-1 is removed; see at least [0033]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2017/0229474, previously used).

Re claim 1, Shimizu et al. disclose an integrated structure, comprising: a vertical stack of alternating insulative levels 41 and conductive levels 13a (see at least figs. 1-3 and related text; see remaining of disclosure for more details); channel material 20 ([0025]) extending vertically through the stack; the conductive levels having front surfaces comprising a first vertical dimension (vertical thickness) facing the channel material (explicit on figs. 2-3), and having upper and lower surfaces extending back from the front surfaces (explicit on figs. 2-3); high-k dielectric material 33b (aluminum oxide; [0035]) arranged in vertically-stacked first segments; the high-k dielectric material being along the front surfaces of the conductive levels and not being along the upper and lower surfaces of the conductive levels (explicit on figs. 2-3); charge-blocking material 33a arranged in vertically-stacked second segments; the second segments being  comprising a vertical dimension (vertical thickness) which is greater than or about (i.e. approximately or substantially, which means largely but not wholly or very close but not completely) equal to the first vertical dimension (explicit on figs. 2-3) and being adjacent the second segments; and gate-dielectric material 31 ([0028]) adjacent the charge-storage material, and being between the charge-storage material and the channel material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 36, 11-12, 14-16, 18 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0294980, cited on latest IDS).



b.	Re claim 36, Lee et al. disclose all the limitations of claim 1 as stated above except explicitly that the gate-dielectric material comprises one or more of aluminum oxide, hafnium oxide and zirconium oxide. But the dielectric materials listed are known dielectric materials used in the art for gate dielectric in memory devices, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used any of them for the gate dielectric pattern 25, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07).

c.	Re claim 11, Lee et al. disclose a memory array, comprising (see claim 1 rejection above as to appropriate sections of Lee et al. to read for each identified element): a vertical stack of alternating insulative levels 7&11&AG (or 7&11; see figs. 3&14&16&23 and related text as well as remaining of disclosure for more details) and conductive levels WL1-WLn (or WL1-WLn and USL and LSL); the conductive levels ; and wherein the third vertically-extending linear segments are at least as long as the second vertically-extending linear segments (explicit on the figures). But Lee et al. do not appear to explicitly disclose the memory array to be a NAND memory array even though they implicitly allude to the possibility since [0085] mentions that the invention can be implemented as a flash memory, and a NAND memory is one of two main types of existing flash memories in the art. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have implemented the memory arrays on the figures as a NAND flash memory array for a NAND flash memory type application with a reasonable expectation of success (see MPEP 2143.E and 2144.I&II).

d.	Re claim 12, the second vertically-extending linear segments are at least as long as the first vertically-extending linear segments (explicit on the figures).


f.	Re claim 15, the insulative levels (when they are 7&11&AG) are only partially filled with the insulative material.

g.	Re claim 16, the insulative levels (when they are 7&11 only as alternatively interpreted in claim 11 rejection above) are entirely filled with the insulative material.

h.	Re claim 18, the conductive levels have a thickness (vertical thickness); and wherein the first vertically-extending linear segments have lengths (vertical thicknesses) greater than said thickness.

i.	Re claim 39, the charge blocking material comprises a single layer of material (explicit on the figures).

j.	Re claim 40, the gate-dielectric material comprises a single layer of material (explicit on the figures).

k.	Re claims 41, 42 and 43, see respectively claims 36, 37 and 38 rejections above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0229474, previously used).


 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),). MPEP 2144.04.IV.(A) states “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. 

So, as can be noted in this instant case, the difference between the prior art and the claimed invention is merely a question of size, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the charge-blocking layer 33a (thus the second segments) to be vertically thicker than the high-k layer 33b (thus the first segment), and this as a non-inventive of changing the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899